     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

           MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )          CRIMINAL ACTION NO.
      v.                               )              2:04cr35-MHT
                                       )                  (WO)
CHRISTOPHER BEDGOOD                    )

                                     ORDER

       Based on the evidence heard during the revocation

hearing       on    the     record    today,       it   is   ORDERED   that

defendant Christopher Bedgood is adjudicated guilty of

the    following         violations    in    the    revocation    petition

(doc. no. 77):

       (1) Violation No. 1, as amended, that the defendant

shall not commit another federal, state or local crime,

in that, on August 16, 2018, he committed the offense

of     unlawful         possession    of     a    controlled    substance,

cocaine,           in      violation         of     1975       Ala.    Code

§ 13A-12-212(a)(1);

       (2) Violation No. 2, that the defendant shall not

commit another federal, state or local crime, in that
on   August     16,    2018,    he     committed       the    offense       of

unlawful possession of marijuana in the first degree by

possessing     marijuana       for    personal    use    only       after    a

prior conviction of possessing marijuana in the second

degree,        in      violation         of      1975        Ala.       Code

§ 13A-12-213(a)(2).

     (3) Violation No. 3, that the defendant shall not

commit another federal, state or local crime, in that

he   committed        the   offense      of    possession        of     drug

paraphernalia          in       violation         of         1975       Ala.

Code § 13A-12-260.

     It   is   further      ORDERED     that   Violation        No.    4    is

dismissed pursuant to the agreement of the parties.

     It is further ORDERED that sentencing is set for

November 30, 2018, at 8:00 a.m., in Courtroom 2FMJ, the

Frank M. Johnson, Jr. United States Courthouse Complex,

One Church.

     DONE, this the 14th day of November, 2018.

                                         /s/ Myron H. Thompson
                                     UNITED STATES DISTRICT JUDGE
